IN THE COURT OF APPEALS OF TENNESSEE
                                                                              FILED
                                   AT KNOXVILLE                             January 28, 1999

                                                                           Cecil Crowson, Jr.
                                                                           Appellate C ourt
                                                                               Clerk



In Re: THE ESTATE OF MILDRED M. ) C/A NO. 03A01-9808-CH-00267
        VERKSTR OM, deceased,                     )
                                                  ) SULLIVAN PROBATE
                                                  ) NO. P-95-7553(L)
--------------------------------------------------)
GORMA N WADD ELL, Co-Executor of )
the Estate of Mildred M. Verkstrom,               ) SULLIVAN CHANCERY
                                                  ) NO. 27243(M)
        Plaintiff-Appellee,                       )
                                                  ) HON. RICHARD E. LADD,
v.                                                ) CHANCELLOR
                                                  )
EDNA M. GODWIN,                                   )
                                                  )
        Defend ant-App ellant,                    )
--------------------------------------------------)
GORMA N WADD ELL, Co-Executor of )
the Estate of Mildred M. Verkstrom,               ) SULLIVAN CHANCERY
                                                  ) NO. 27244(L)
        Plaintiff,                                )
                                                  )
v.                                                )
                                                  )
BERNICE GA TES, Co-Executrix,                     )
and                                               )
BANK OF TENNESSEE,                                )
                                                  )
        Defendants.                               )




                                        ORDER




              This cause was regularly heard and considered by the court. IT IS NOW

ORD ERE D that th e judgm ent of th e Trial C ourt is af firmed , and the cause r eman ded.

The costs of appea l are adjudg ed to appe llant, for wh ich execu tion may issue if

nece ssary.




                                            PER CURIUM